PER CURIAM:
Randy L. Thomas appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Mullen, No. 3:07-cv-00231-FDW (W.D.N.C. June 19, 2007). We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented *213in the materials before the court and argument would not aid the decisional process.

AFFIRMED.